Title: From Alexander Hamilton to Ebenezer Stevens, 10 August 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New-York August 10th. 1799
          
          Inclosed I send you a Return of Cloathing wanted for Captain Irvine’s Company—
          You will take measures to direct it to be furnished, without delay, by the proper persons and inform Lieutenant Meminger accordingly. The troops, according to his letter being in urgent want of it—
          With great consideration & esteem I am Sir yr. obedt. Servant
          
            A Hamilton
          
           General Stevens
        